DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 45, on the first line, delete “first”, and insert --second--.
In paragraph 58, on the second line, delete “dame”, and insert --same--.
In paragraphs 62-64, there are several instances where second cylinder 21 is referred to as “first cylinder” 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites limitations for “an amount of the component gas adsorbed inside the gas container” on line 11 of the claim.  While the gas container has antecedent basis to the gas container recited in the preamble of the claim, it isn’t clear 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,306,349 to Moon et al. (Moon).
Claim 1
With regard to (a) filling a component gas and a balance gas into a first gas container, Moon teaches filling reactant/transfer gas into a standard volumetric tube, 
Claim 6
Moon teaches that a gas pressure inside the first gas container is measured in step (d) and used as a gas pressure measured value inside the second gas container (col. 5, lines 35-42, Since equilibrium pressure is measured, the pressure is the same in both the standard volumetric tube and the manifold, and a pressure measured in the standard volumetric tube is the pressure in the manifold.).
Claim 9
Moon teaches (e) closing a gap between the first gas container and the second gas container and preparing a vacuum-state third gas container; (f) performing a second gas distribution by allowing the second gas container to communicate with the third gas container; and (g) measuring a gas pressure inside the third gas container, wherein the amount of the component gas adsorbed inside the gas container may be determined through a difference in the measured value of step (d) and a measured value of step (g) (col. 5, lines 44-60, a reactor corresponds to a third gas container, and a an equilibrium pressure is measured between the manifold and the reactor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The article “Determination of Physical Adsorption Loss of Primary Standard Gas Mixtures in Cylinders using Cylinder-to-Cylinder Division” in IOP Publishing publication Metrologia 54 (2017) L26-L33 by Lee et al. teaches determining physical adsorption using two identical cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864